Exhibit 10.2

 

Execution Copy

 

CPI CARD GROUP INC.
OMNIBUS INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made effective as
of September 25, 2017 (the “Grant Date”) by and between CPI Card Group Inc., a
Delaware corporation (the “Company”), and Scott Scheirman (the “Participant”),
pursuant to the CPI Card Group Inc. Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”).  Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

 

WHEREAS, the Company desires from time to time to grant options to purchase
Shares  to certain key Employees, Directors and Consultants of the Company and
its Subsidiaries or Affiliates;

 

WHEREAS, the Company has adopted the Plan in order to effect such grants; and

 

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan,
and the Committee has determined that it is in the interest of the Company to
make this grant to the Participant; and

 

WHEREAS, the Company shall promptly seek stockholder approval to amend the Plan
to, among other provisions, increase the amount of Shares that may be awarded
thereunder to include an amount not less than the Contingent Portion.

 

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

 

1.                                      Shares Subject to Option; Exercise
Price.

 

(a)                                 Shares Subject to Option; Stockholder
Approval.  The Company hereby grants to the Participant, effective as of the
Grant Date, an option to purchase 1,400,000 Shares from the Company, which shall
become exercisable, if at all, as provided in Section 2(a) (the “Option”). The
grant of 619,467 Shares subject to the Option (the “Contingent Portion”) is
contingent upon the stockholders of the Company approving an increase in the
number of Shares available for issuance under the Plan, which approval the
Company will use reasonable best efforts to promptly seek and obtain. If the
stockholders do not approve an increase in the number of Shares available for
issuance under the Plan by the earlier of May 31, 2018, or the date of the
Company’s 2018 annual meeting of stockholders, then the Contingent Portion of
this Award shall become null and void on such date. Notwithstanding anything to
the contrary herein or in the Employment and Non-Competition Agreement, dated as
of the Grant Date, between the Participant and the Company (the “Employment
Agreement”), in the event that the stockholder approval described in the
foregoing sentence is not obtained at or prior to the earlier of May 31, 2018,
or the Company’s 2018 annual meeting of stockholders, the Participant shall have
the right under the Employment Agreement to terminate his Service for “Good
Reason” (as such term is defined therein), in accordance with the terms and
conditions set forth in the Employment Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Exercise Price.  The Option shall have an
Exercise Price of $1.05 per Share, which is not less than the Fair Market Value
per Share on the Grant Date.

 

(c)                                  Option Subject to Plan.  By signing this
Agreement, the Participant acknowledges that he or she has been provided a copy
of the Plan and has had the opportunity to review such Plan.

 

(d)                                 Character of Option.  The Option granted
hereunder is not intended to be an “incentive stock option” within the meaning
of Code Section 422.

 

2.                                      Vesting and Exercisability; Expiration.

 

(a)                                 Vesting and Exercisability.  The Option
shall vest and become exercisable in installments as follows:

 

Vest Date

 

Vest Quantity

 

1st anniversary of Grant Date

 

466,667

 

2nd anniversary of Grant Date

 

466,667

 

3rd anniversary of Grant Date

 

466,666

 

 

 

1,400,000

 

 

Each vesting period is subject to the Participant’s continuous service with the
Company or a Subsidiary or Affiliate thereof, as applicable, whether as an
Employee, Director, or Consultant (“Service”), from the Grant Date through such
anniversary.  Notwithstanding the foregoing, all or a portion of the Option
shall vest and become exercisable at the times and under the circumstances
described in Sections 4 and 5. To the extent that any portion of the Option
remains a Contingent Portion as of the occurrence of a vesting event hereunder,
the non-Contingent Portion will vest first.

 

(b)                                 Normal Expiration Date.  Unless the Option
earlier terminates in accordance with Sections 2 or 4, the Option shall
terminate on the tenth anniversary of the Grant Date (the “Normal Expiration
Date”).  Once a portion of the Option has become exercisable pursuant to this
Section 2, such portion of the Option may be exercised, subject to the
provisions hereof, at any time and from time to time until the Normal Expiration
Date.

 

3.                                      Method of Exercise and Payment.

 

All or part of the exercisable portion of the Option may be exercised by the
Participant upon (a) the Participant’s written notice to the Company of exercise
and (b) the Participant’s payment of the Exercise Price in full at the time of
exercise (i) in cash or cash equivalents, (ii) in Shares, valued at the Fair
Market Value on the date of exercise, or (if permitted by the Committee and
subject to such terms and conditions as it may determine) by surrender of
outstanding Awards under the Plan, or (iii) by net exercise or broker’s cashless
exercise procedure, or any other procedures approved by the Committee from time
to time. As soon as practicable after receipt of a written exercise notice and
payment in full of the Exercise Price of any exercisable portion of the Option
in accordance with this Section 3, but subject to Section 8 below, the Company
shall deliver to the Participant (or such other person or entity) a certificate,
certificates or electronic book-entry notation representing the Shares acquired
upon the exercise thereof, registered in the name of the Participant (or such
other person or entity), provided that, if the Company, in its sole

 

2

--------------------------------------------------------------------------------


 

discretion, shall determine that, under applicable securities laws, any
certificates issued under this Section 3 must bear a legend restricting the
transfer of such Shares, such certificates shall bear the appropriate legend.

 

4.                                      Termination of Service.

 

(a)                                 Termination due to Death or Disability.  In
the event that the Participant’s Service terminates by reason of the
Participant’s death or Disability, then any unvested portion of the Option held
by the Participant shall immediately vest in full, and the Option may be
exercised by the Participant or the Participant’s beneficiary as designated in
accordance with Section 10, or if no such beneficiary is named, by the
Participant’s estate, at any time prior to one (1) year following the
Participant’s termination of Service or until the Normal Expiration Date of the
Option, whichever period is shorter.  The Option shall terminate immediately
thereafter.

 

(b)                                 Termination due to Retirement.  In the event
that the Participant’s Service terminates by reason of the Participant’s
Retirement, any then vested portion of the Option may be exercised by the
Participant at any time prior to one (1) year following the Participant’s
termination of Service or until the Normal Expiration Date of the Option,
whichever period is shorter.  The Option shall terminate immediately thereafter.

 

(c)                                  Termination for Cause.  In the event that
the Participant’s Service terminates for Cause, the entire Option held by the
Participant, whether or not then vested and exercisable, shall terminate and be
cancelled immediately upon such termination of Service.

 

(d)                                 Other Termination of Service.  Except as may
otherwise be provided in the Participant’s Employment Agreement, in the event
that the Participant’s Service terminates for any reason other than (i) death,
(ii) Disability, (iii) Retirement or (iv) for Cause, then the portion of the
Option held by the Participant that is vested and exercisable as of the date of
the Participant’s termination of Service shall be exercisable at any time up
until three (3) years after the Participant’s termination of Service or the
Normal Expiration Date of the Option, whichever period is shorter. The Option
shall terminate immediately thereafter.  Any portion of the Option held by the
Participant that is not then exercisable shall terminate and be cancelled
immediately upon such termination of Service, except as otherwise provided in
Section 6.2(f) of the Employment Agreement.

 

5.                                      Change in Control.

 

(a)                                 Qualifying Termination.  Notwithstanding any
language in the Plan or the Participant’s Employment Agreement to the contrary,
the Option will not vest solely upon a Change in Control unless such Option is
not assumed by the Company’s successor or converted to an equivalent value award
upon substantially the same terms effective immediately following the Change in
Control.  However, the Participant will be immediately entitled to exercise the
entire Option, whether vested or unvested, if the Participant experiences a
Qualifying Termination.  A “Qualifying Termination” occurs if, within two
(2) years following or six (6) months preceding, a Change in Control, the
Participant’s Service is terminated (i) by the Company without Cause or (ii) by
the Participant for Good Reason.

 

(b)                                 Cash Out of Options. In the event that (i) a
Change in Control is consummated before stockholder approval with respect to the
Contingent Portion (as described in Section 1(a))

 

3

--------------------------------------------------------------------------------


 

has been obtained and (ii) either (A) the Option is not assumed by the Company’s
successor or converted to an equivalent value award upon substantially the same
terms effective immediately following the Change in Control, or (B) the
Participant experiences a Qualifying Termination and a portion of the assumed or
substituted award continues to be a Contingent Portion at the time of the
Qualifying Termination, the Committee shall cause the Company to pay the
Participant, within thirty (30) days following the consummation of the Change in
Control or the Qualifying Termination, as applicable, an amount in cash equal to
the amount, if any, by which the aggregate Fair Market Value of the Shares as to
which the Contingent Portion relates exceeds the aggregate Exercise Price for
the Contingent Portion.

 

(c)                                  Good Reason.  For purposes of this
Agreement, “Good Reason” shall have the same meaning set forth in the Employment
Agreement. The Participant will provide the Company with written notice
describing which of the circumstances is cause for the Good Reason termination
within thirty (30) calendar days after the occurrence of the event giving rise
to the notice.  The Company will have thirty (30) calendar days from the receipt
of such notice to cure the event prior to the Participant exercising his or her
right to terminate for Good Reason and, if not cured, the Participant’s
termination will be effective upon the expiration of such cure period.

 

6.                                      Tax Withholding.

 

Whenever Shares are to be issued pursuant to the exercise of any portion of the
Option or any cash payment is to be made hereunder, the Company or any Affiliate
thereof shall have the power to withhold, or require the Participant to remit to
the Company or such Affiliate thereof, an amount sufficient to satisfy federal,
state, and local withholding tax requirements, both domestic and foreign,
relating to such transaction, and the Company or such Affiliate thereof may
defer payment of cash or issuance of Shares until such requirements are
satisfied; provided, however, that such amount may not exceed the maximum
statutory withholding rate.  The Participant shall be entitled to satisfy the
amount of any such required tax withholding by having the Company withhold from
the Shares otherwise issuable upon exercise of the Option a number of Shares
having a Fair Market Value equal to the amount of such required tax
withholdings.

 

7.                                      Non-Competition, Non-Solicitation and
Non-Disparagement.

 

(a)                                 Restrictive Covenants.  In exchange for good
and valuable consideration, including the Option granted herein, the sufficiency
of which is acknowledged, the Participant and the Company agree as follows (the
“Restrictive Covenants”):

 

(i)                                     Non-Competition and Non-Solicitation. 
During the period of the Participant’s Service and for eighteen (18) months
following the termination thereof, the Participant shall not and shall cause
each of his or her Affiliates not to:

 

(A)                               enter into or engage in any business that
competes with the Business within the Restricted Territory;

 

(B)                               solicit customers, active prospects, business
or patronage for any business, wherever located, that competes with the Business
within the Restricted Territory or sell any products or services for any
business, wherever located, that competes with the Business or could then be
provided by the Business within the Restricted Territory;

 

4

--------------------------------------------------------------------------------


 

(C)                               solicit, divert, entice or otherwise take away
any employees, customers, former customers, active prospects, business,
patronage or orders of the Company or any Subsidiary within the Restricted
Territory or attempt to do so; or

 

(D)                               counsel, promote or assist, financially or
otherwise, any person engaged in any business that competes with the Business
within the Restricted Territory.

 

(ii)                                  Non-Disparagement.  The Participant shall
not, during the period of his Service or at any time thereafter, disparage,
denigrate or harass the Company, any of its Affiliates or any of their
respective agents, employees, managers, shareholders, directors, officers, or
partners, and the Company shall not, and shall not permit the direct reports of
the President and Chief Executive Officer of the Company or the members of its
board of directors to, disparage, denigrate or harass the Participant.

 

(iii)                               Other Covenants.  For the avoidance of
doubt, the Restrictive Covenants are in addition to, and not in lieu of, any
restrictive covenants to which the Participant may otherwise be subject, whether
under the terms of his or her employment or services agreement or otherwise.

 

(iv)                              Acknowledgement.  The Participant acknowledges
that these Restrictive Covenants are reasonably necessary to protect the
Company’s and its clients’ and business partners’ legitimate business
interests.  The Participant also acknowledges that by serving in the position of
President and Chief Executive Officer, he/she is in an executive/management
level position and has been entrusted with access to trade secrets and
confidential information that, if made available to non-Company employees, would
cause irreparable harm to the Company because of the significant time, effort,
and expense the Company expended in developing such trade secrets and
confidential information.

 

(b)                                 Definitions.  For purposes of this
Agreement:

 

(i)                                     “Business” means manufacturing,
personalizing, designing, fulfilling, packaging, distributing, selling and
marketing plastic cards, including, without limitation, credit cards, debit
cards, ATM cards, loyalty cards, gift cards, membership cards, gaming cards,
player tracking cards, casino cards, hotel key cards, access cards, ID cards,
contactless cards, prepaid cards, chip cards, EMV cards, dual interface cards,
and blank cards; and

 

(ii)                                  “Restricted Territory” means (A) the
United States, Canada, Mexico, Europe and the United Kingdom; and (B) the
geographic area, whether within or outside of the geographic area described in
clause (A), in which reside any customers with which the Participant had any
contact or for which the Participant had any responsibility (whether indirect,
direct or advisory) at the time of the Participant’s termination of Service or
at any time during the two (2) year period prior to such termination.

 

(c)                                  Reasonableness of Restrictions.  The
Participant agrees that the scope and duration of the Restrictive Covenants are
reasonable and necessary to protect the legitimate business interests of the
Company.  The Participant also agrees that these Restrictive Covenants will not
preclude the Participant from obtaining other gainful employment in his or her
profession.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Remedies for Breach.

 

(i)                                     Forfeiture of Option.  In the event of
the Participant’s breach of any of the Restrictive Covenants, the Option
(whether vested or unvested) shall immediately be forfeited.

 

(ii)                                  Recovery of Shares.  In the event of the
Participant’s breach of any of the Restrictive Covenants, the Company shall be
entitled to recover any Shares acquired upon the exercise of the Option and, if
the Participant has previously sold any Shares derived from the Option, the
Company shall also have the right to recover from the Participant the economic
value thereof.

 

(iii)                               Other Relief.  In the event of the
Participant’s actual or threatened breach of this Agreement, the Participant
agrees that the Company will be entitled to seek provisional and injunctive
relief in addition to any other available remedies at law or equity.

 

8.                                      Nontransferability of Awards.

 

The Option granted hereunder may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or, on such terms and conditions as the
Committee shall establish, to a permitted transferee.  All rights with respect
to the Option granted to the Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or, if permitted by the Committee,
a permitted transferee.  Following the Participant’s death, all rights with
respect to the Option that were exercisable at the time of the Participant’s
death and have not terminated shall be exercised by his or her designated
beneficiary, his or her estate or, if designated by the Committee, a permitted
transferee.

 

9.                                      Buyout and Settlement for Shares.

 

Upon the purported exercise of any portion of the Option, in lieu of accepting
payment of the Exercise Price therefor and delivering the number of Shares for
which the Option is being exercised, the Committee may cause the Company either
(a) to pay the Participant an amount in cash equal to the amount, if any, by
which the aggregate Fair Market Value of the Shares as to which the Option is
being exercised exceeds the aggregate Exercise Price, or (b) to deliver to the
Participant a lesser number of Shares, having a Fair Market Value on the date of
exercise, equal to the amount, if any, by which the aggregate Fair Market Value
of the Shares as to which the Option is being exercised exceeds the aggregate
Exercise Price for such Shares. Upon payment of cash or distribution of Shares
pursuant to this Section 9, the Participant’s rights as to the portion of the
Option which is the subject of such payment or distribution shall be deemed
satisfied in full.

 

10.                               Beneficiary Designation.

 

The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his or her death.  Each designation
will revoke all prior designations by the Participant, shall be in a form
reasonably prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime.

 

6

--------------------------------------------------------------------------------


 

11.                               Transfer of Data.

 

The Participant consents to the Company or any Affiliate thereof processing data
relating to the Participant for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data
relating to the Participant.  The Company may make such information available to
any Affiliate thereof, those who provide products or services to the Company or
any Affiliate thereof (such as advisers and payroll administrators), regulatory
authorities, potential purchasers of the Company or the business in which the
Participant works, and as may be required by law.

 

12.                               Adjustment in Capitalization.

 

The aggregate number of Shares subject to outstanding Option grants and the
respective prices and/or vesting criteria applicable to outstanding Options,
shall be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Committee, any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock, or any
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares affecting the Common Stock, or any issuance
of any warrants or rights offering (other than any such offering under the Plan)
to purchase Common Stock at a price materially below Fair Market Value, or any
other similar event affecting the Common Stock. All determinations and
calculations required under this Section 12 shall be made in the sole discretion
of the Committee.

 

13.                               Requirements of Law.

 

The issuance of Shares pursuant to the Option shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.  No Shares shall be issued
upon exercise of any portion of the Option granted hereunder, if such exercise
would result in a violation of applicable law, including the U.S. federal
securities laws and any applicable state or foreign securities laws.

 

14.                               No Guarantee of Continued Service.

 

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or an Affiliate thereof to terminate the Participant’s Service at
any time or confer upon the Participant any right to continued Service.

 

15.                               No Rights as Stockholder.

 

Except as otherwise required by law, the Participant shall not have any rights
as a stockholder with respect to any Shares covered by the Option granted
hereunder until such time as the Shares issuable upon exercise of such Option
have been so issued.

 

16.                               Interpretation; Construction.

 

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby.  Except
as otherwise expressly provided in the Plan or this Agreement, in the event of a
conflict between any term of this Agreement and the terms of the Plan, the terms
of the Plan shall control.  Notwithstanding Section

 

7

--------------------------------------------------------------------------------


 

3(c) or any other provision of the Plan, in the event of any dispute over the
reason for the termination of the Participant’s employment, or over whether the
Participant has violated any of the Restrictive Covenants or any provision of
the Employment Agreement, the determination of the Administrator (or any other
committee or agent of the Company) shall not be final and conclusive, or
entitled to a presumption of correctness, but such dispute shall be resolved in
accordance with the provisions of the Employment Agreement.

 

17.                               Amendments.

 

The Committee may, in its sole discretion, at any time and from time to time,
alter or amend this Agreement and the terms and conditions of the unvested
portion of any Option (but not any previously granted vested Options) in whole
or in part, including without limitation, amending the criteria for vesting and
exercisability set forth in Section 2 hereof, substituting alternative vesting
and exercisability criteria and imposing certain blackout periods on Options;
provided that such alteration, amendment, suspension or termination shall not
adversely alter or impair the rights of the Participant under the Option without
the Participant’s consent. The Company shall give written notice to the
Participant of any such alteration or amendment of this Agreement as promptly as
practicable after the adoption thereof.  This Agreement may also be amended by a
writing signed by both the Company and the Participant.

 

18.                               Miscellaneous.

 

(a)                                 Notices.  All notices, requests, demands,
letters, waivers and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given if (A) delivered personally, (B) mailed, certified or registered mail with
postage prepaid, (C) sent by next-day or overnight mail or delivery, or (D) sent
by fax, as follows:

 

(i)

If to the Company:

 

 

 

CPI Card Group Inc.

 

10026 West San Juan Way

 

Littleton, CO 80127

 

Attention: Chief Human Resources Officer

 

Phone: 303-345-2424

 

 

(ii)

If to the Participant, to the Participant’s last known home address,

 

or to such other person or address as any party shall specify by notice in
writing to the Company.  All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.

 

(b)                                 Binding Effect; Benefits.  This Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

8

--------------------------------------------------------------------------------


 

(c)                                  No Guarantee of Future Awards.  This
Agreement does not guarantee the Participant the right to or expectation of
future Awards under the Plan or any future plan adopted by the Company.

 

(d)                                 Waiver.  Either party hereto may by written
notice to the other (i) extend the time for the performance of any of the
obligations or other actions of the other under this.  Agreement, (ii) waive
compliance with any of the conditions or covenants of the other contained in
this Agreement and (iii) waive or modify performance of any of the obligations
of the other under this Agreement.  Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of either party, shall be deemed
to constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained herein.  The
waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights or privileges
hereunder or shall be deemed a waiver of such party’s rights to exercise the
same at any subsequent time or times hereunder.

 

(e)                                  Code Section 409A Compliance.  This Option
is intended to be exempt from the requirements of Code Section 409A and this
Agreement shall be interpreted accordingly.  Notwithstanding any provision of
this Agreement, to the extent that the Committee determines that any portion of
the Option granted under this Agreement is subject to Code Section 409A and
fails to comply with the requirements of Code Section 409A, notwithstanding
anything to the contrary contained in the Plan or in this Agreement, the
Committee reserves the right to amend, restructure, terminate or replace such
portion of the Option in order to cause such portion of the Option to either not
be subject to Code Section 409A or to comply with the applicable provisions of
such section.

 

(f)                                   Applicable Law.  This Agreement shall be
governed by and construed in accordance with the law of the State of Delaware,
regardless of the law that might be applied under principles of conflict of
laws.  The Company and the Participant agree that the jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), this Agreement shall be exclusively in the courts in the State of
Colorado, County of Arapahoe or Denver, including the Federal Courts located
therein (should Federal jurisdiction exist), and the Company and the Participant
hereby submit and consent to said jurisdiction and venue.

 

(g)                                  Section and Other Headings.  The section
and other headings contained in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.

 

(h)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.

 

(i)                                     Erroneously Awarded Compensation.
Notwithstanding any provision in the Plan or in this Agreement to the contrary,
this Award shall be subject to any compensation recovery and/or recoupment
policy adopted and amended from time to time by the Company to comply with

 

9

--------------------------------------------------------------------------------


 

applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices.

 

— Signature page follows —

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

 

CPI CARD GROUP INC.

 

 

 

 

By:

/s/ Bradley Seaman

 

 

Bradley Seaman,

 

 

Chairman of the Board

 

 

 

 

PARTICIPANT

 

 

 

Agreed via electronic acceptance

 

 

 

 

Name:

Scott Scheirman

 

11

--------------------------------------------------------------------------------